
	
		II
		110th CONGRESS
		1st Session
		S. 1670
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve the
		  management of medical care for members of the Armed Forces, to improve the
		  speed and efficiency of the physical disability evaluation system of the
		  Department of Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers' Healthcare Benefits
			 and Rehabilitation Enhancement Act of 2007.
		2.Improvements to
			 medical and dental care for recovering service members
			(a)In
			 generalChapter 55 of title 10,
			 United States Code, is amended by inserting after section 1074k the following
			 new section:
				
					1074l.Management of medical and dental care for
				recovering service members
						(a)Medical care
				managers(1)The Secretary of
				Defense shall assign a medical care manager to each recovering service
				member.
							(2)(A)The duties of the
				medical care manager shall include the following with respect to the recovering
				service member:
									(i)To assist in understanding the
				recovering service member’s medical status.
									(ii)To assist in receiving prescribed
				medical care.
									(iii)To conduct a review, at least once a
				week, of the recovering service member’s medical status.
									(B)The weekly medical status review described
				in subparagraph (A)(iii) shall be conducted in person with—
									(i)in
				the case the recovering service member is not incapacitated, the recovering
				service member; or
									(ii)in the case the recovering service
				member is incapacitated—
										(I)in the case a family member of the
				recovering service member is available, such family member; or
										(II)in the case a family member of the
				recovering service member is not available, an independent service member
				advocate from a veterans service organization.
										(3)Each medical care manager shall not
				be assigned at any one time to manage more than 17 recovering service
				members.
							(4)(A)The Secretary of
				Defense shall establish a standard training and certification program and
				curriculum for medical care managers.
								(B)Successful completion of the training
				program and annual certification shall be required before a person may assume
				the duties of a medical care case manager.
								(b)Caseworkers(1)The Secretary of
				Defense shall assign a caseworker to each recovering service member.
							(2)The duties of a caseworker shall
				include assisting each such recovering service member and their family members
				in obtaining all the information necessary for the following:
								(A)The recovery of such recovering
				service member from an injury or illness.
								(B)The transition of such recovering
				service member to civilian life or to other duties within the Department of
				Defense.
								(C)The receipt of benefits to which such
				recovering service member is entitled under the laws administered by the
				Secretary of Defense.
								(3)Each caseworker shall not be assigned
				at any one time to manage more than 34 recovering service members.
							(4)(A)The Secretary of
				Defense shall establish a standard training and certification program and
				curriculum for caseworkers.
								(B)Successful completion of the training
				program and annual certification shall be required before a person may assume
				the duties of a caseworker.
								(5)Each caseworker shall report to the
				department-wide Ombudsman Office established by section 3 of the
				Servicemembers' Healthcare Benefits and
				Rehabilitation Enhancement Act of 2007.
							(c)Independent
				service member advocatesThe Secretary of Defense shall work to
				expand access to veterans service organizations to provide independent service
				member advocates to recovering service members that—
							(1)do not report to
				the Secretary of Defense;
							(2)advise recovering
				service members on issues related to the medical records and service records of
				such recovering service members; and
							(3)provide
				recovering service members with such information as may be necessary for such
				recovering service members to prepare for reviews by physical evaluation
				boards.
							(d)DefinitionsIn
				this section:
							(1)The term
				family member, with respect to a recovering service member, has
				the meaning given that term in section 411h(b) of title 37.
							(2)The term
				physical disability evaluation system means the Department of
				Defense system or process for evaluating the nature of and extent of
				disabilities affecting members of the armed forces (other than the Coast Guard)
				and comprised of medical evaluation boards, physical evaluation boards,
				counseling of members, and final disposition by appropriate personnel
				authorities, as operated by the Secretaries concerned, and, in the case of the
				Coast Guard, a similar system or process operated by the Secretary of Homeland
				Security.
							(3)The term
				recovering service member means a member of the armed forces,
				including a member of the National Guard or a Reserve, who is undergoing
				medical treatment, recuperation, or therapy, or is otherwise in medical hold or
				holdover status, for an injury, illness, or disease incurred or aggravated
				while on active duty in the armed forces.
							(4)The term
				veterans service organization means any organization organized by
				the Secretary of Veterans Affairs for the representation of veterans under
				section 5902 of title
				38.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1074l. Management of medical and dental
				care for recovering service
				members.
					
					.
			3.Establishment of
			 Ombudsman Office for entire Department of Defense
			(a)EstablishmentThe
			 Secretary of Defense shall establish within the Office of the Secretary of
			 Defense a department-wide Ombudsman Office (in this subsection referred to as
			 the Ombudsman Office).
			(b)FunctionsThe
			 functions of the Ombudsman Office established under subsection (a) are—
				(1)to provide policy
			 guidance to, and oversight of, the ombudsman offices in the military
			 departments; and
				(2)to monitor the
			 medical system of the Department of Defense, including the following:
					(A)The physical
			 disability evaluation system.
					(B)The caseworkers,
			 medical care managers, and independent advocates described in section 1074l of
			 title 10, United States Code, as added by section 2 of this Act.
					(C)The condition of
			 health care treatment facilities of the Department of Defense.
					(D)The transition of
			 care for recovering service members from care provided by the Department of
			 Defense to care provided by the Department of Veterans Affairs.
					4.Improvement of
			 physical disability evaluation system, schedule for rating disabilities, and
			 disability retirement evaluation
			(a)Improvement of
			 physical disability evaluation systemSection 1222 of title 10,
			 United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)Efforts to
				improve speed and efficiency of physical disability evaluation
				system(1)The Secretary of
				Defense shall undertake efforts to improve the speed and efficiency of the
				physical disability evaluation system.
						(2)The Secretary of Defense shall place
				the physical evaluation boards of each military department under one command to
				make the physical disability evaluation system more expeditious.
						(3)In this subsection, the term
				physical disability evaluation system means the Department of
				Defense system or process for evaluating the nature of and extent of
				disabilities affecting members of the armed forces (other than the Coast Guard)
				and comprised of medical evaluation boards, physical evaluation boards,
				counseling of members, and final disposition by appropriate personnel
				authorities, as operated by the Secretaries concerned, and, in the case of the
				Coast Guard, a similar system or process operated by the Secretary of Homeland
				Security.
						.
			(b)Joint report on
			 modernization of the schedule for rating disabilities in use by Department of
			 Veterans AffairsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall submit to the
			 appropriate committees of Congress a plan to update the schedule for rating
			 disabilities in use by the Department of Veterans Affairs to reflect the
			 effects of mental health disorders, including traumatic brian injury and
			 post-traumatic stress disorder, on the modern workforce.
			(c)Retirement or
			 separation for physical disability
				(1)In
			 generalChapter 61 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1223.Members with
				multiple disabilitiesIn
				making a determination under this chapter, the Secretary concerned shall
				consider all of the disabilities, injuries, illnesses, or disease of a member
				incurred or aggravated while on active duty and consider the cumulative
				severity of all of those disabilities, injuries, illnesses, or
				diseases.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 61 is
			 amended by adding at the end the following new item:
					
						
							1223. Members with multiple
				disabilities.
						
						.
				(d)Prioritization
			 of retirement processingThe Secretary of Defense shall establish
			 a system for the prioritization of processing the separation of members of the
			 Armed Forces. Such system shall place the highest priority on recovering
			 service members.
			(e)No reduction in
			 disability ratingOnce a disability rating is assigned by an
			 informal physical evaluation board, the Secretary of Defense may not reduce
			 such rating upon appeal.
			5.Establishment of
			 medical record database
			(a)In
			 generalThe Secretary of Defense shall establish a medical record
			 database to track and record the medical status of all members of the Armed
			 Forces.
			(b)Database
			 designTo the extent practicable, the database established under
			 subsection (a) shall be substantially the same as the Computerized Patient
			 Record System of the Department of Veterans Affairs' Veterans Health
			 Information Systems and Technology Architecture (VistA).
			(c)Access to
			 Department of Defense medical record database by Department of Veterans
			 AffairsThe Secretary of Defense shall make such system
			 accessible to the Department of Veterans Affairs through the Joint Patient
			 Tracking Application of the Department of Defense.
			(d)Privacy and
			 securityThe Secretary of Defense shall—
				(1)ensure that the
			 system conforms with all applicable privacy laws; and
				(2)take appropriate
			 measures to ensure the security of the system.
				(e)Tracking of
			 members of the Armed Forces and veterans with traumatic brain injury
				(1)Members of the
			 Armed ForcesThe Secretary of Defense shall use the system
			 established under subsection (a) to track members of the Armed Forces who have
			 been diagnosed with traumatic brain injury.
				(2)VeteransThe
			 Secretary of Veterans Affairs shall use the Veterans Health Information Systems
			 and Technology Architecture (VistA) to track veterans who have been diagnosed
			 with traumatic brain injury.
				6.Assessing the
			 mental health of members of the Armed Forces before and after deployment in a
			 combat theater
			(a)In
			 generalThe Secretary of Defense shall assess the mental health
			 of each member of the Armed Forces who is deployed to a combat theater, or who
			 the Secretary expects to deploy to a combat theater, at least once
			 during—
				(1)the 240-day
			 period beginning 120 days before the date on which a member is deployed in a
			 combat theater;
				(2)the 60-day period
			 beginning on the date that such member returns from deployment in a combat
			 theater; and
				(3)the predischarge
			 physical of such member.
				(b)Testing of
			 neurocognitive functioningA mental health assessment provided to
			 a member in accordance with subsection (a)(1) shall test the neurocognitive
			 functioning of such member.
			(c)Testing for
			 traumatic brain injuryA mental health assessment provided to a
			 member in accordance with paragraphs (2) and (3) of subsection (a) shall
			 include a comprehensive screening for mild, moderate, and severe cases of
			 traumatic brain injury.
			7.Report on access
			 to private health careNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense and the Secretary of Veterans Affairs shall submit to the
			 appropriate committees of Congress a report detailing plans to increase the
			 role of eligible private sector rehabilitation providers in the provision of
			 comprehensive post acute inpatient and outpatient rehabilitation by the
			 Department of Veterans Affairs to members and former members of the Armed
			 Forces with traumatic brain injury or post-traumatic stress disorder when the
			 Department is unable to provide such services without the assistance.
		8.Notification to
			 Congress of hospitalization of combat wounded service members
			(a)Notification
			 requiredChapter 55 of title 10,
			 United States Code, is further amended by inserting after section 1074l, as
			 added by section 2 of this Act, the following new section:
				
					1074m.Notification to Congress of
				hospitalization of combat wounded members
						(a)Notification
				requiredThe Secretary
				concerned shall provide to the appropriate Members of Congress notification of
				the hospitalization of any recovering service member (within the meaning of
				section 1074l(d)(3) of this title) evacuated from a theater of combat to allow
				such Members of Congress to provide such recovering service member with
				assistance if necessary.
						(b)Appropriate
				MembersIn this section, the term appropriate Members of
				Congress, with respect to the member of the armed forces about whom
				notification is being made, means the Senators and the Members of the House of
				Representatives representing the States or districts, respectively, that
				include the member's home of record and, if different, the residence of the
				next of kin, or a different location as provided by the member.
						(c)Consent of
				member requiredThe notification under subsection (a) may be
				provided only with the consent of the member of the armed forces about whom
				notification is to be made. In the case of a member who is unable to provide
				consent, information and consent may be provided by next of
				kin.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1074m. Notification to Congress of
				hospitalization of combat wounded
				members.
					
					.
			9.DefinitionsIn this Act:
			(1)Appropriate
			 committees of CongressThe
			 term appropriate committees of Congress means—
				(A)the Committees on
			 Armed Services and Veterans' Affairs of the Senate; and
				(B)the Committees on
			 Armed Services and Veterans' Affairs of the House of Representatives.
				(2)Physical
			 disability evaluation systemThe term physical disability
			 evaluation system means the Department of Defense system or process for
			 evaluating the nature of and extent of disabilities affecting members of the
			 Armed Forces (other than the Coast Guard) and comprised of medical evaluation
			 boards, physical evaluation boards, counseling of members, and final
			 disposition by appropriate personnel authorities, as operated by the
			 Secretaries of the military departments, and, in the case of the Coast Guard, a
			 similar system or process operated by the Secretary of Homeland
			 Security.
			(3)Recovering
			 service memberThe term recovering service member
			 means a member of the Armed Forces, including a member of the National Guard or
			 a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is
			 otherwise in medical hold or holdover status, for an injury, illness, or
			 disease incurred or aggravated while on active duty in the Armed Forces.
			(4)Combat
			 theaterThe term combat theater means the
			 geographical area outside the continental United States required by combat and
			 support forces for the conduct of military operations.
			(5)NeurocognitiveThe
			 term neuro­cognitive means of, relating to, or involving the
			 central nervous system and cognitive or information processing abilities
			 (thinking, memory, and reasoning), as well as sensory processing (sight,
			 hearing, touch, taste, and smell), and communication (expression and
			 understanding).
			
